Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,6,8,9,11,13,14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180095962 A1; Anderson; Ryan R. et al. (hereinafter Anderson) in view of US 20100191458 A1; Baker; Daniel et al. (hereinafter Baker) and US 20200198461 A1; Dudar; Aed (hereinafter Dudar).
Regarding claim 1, Anderson teaches A computer-implemented method for natural language query translation, the method comprising:  (Anderson [FIG.2] shows the method flow for query translation)						receiving, by one or more processors, a natural language query; (Anderson [FIG. 2 - part 52] shows receiving the natural language query)				processing, by the one or more processors, the natural language query to identify an intent and one or more variables of the natural language query; (Anderson [0037] Extracted entities (variables) found to have corresponding generic variables are then replaced with those variables (low-level variables), resulting in a generic query. For example, the word “China” in a NLQ could be replaced by the generic variable “REGION”. The generic query may also be simplified by replacing certain natural language phrases (variables) with more generic expressions (low-level variables) using natural language processing (or just removing phrases that are extraneous to the intent of the query). For example…[0041] intent identification… exploit this capability of NLCs to highlight the main objective of every query as well as emphasize other entities that would be specific to the given domain…[0042-43] elaborates on intent and variable identification)							converting, by the one or more processors, the identified variables into low-level variables using database internal variables; (Anderson[0037] Extracted entities (variables) found to have corresponding generic variables are then replaced with those variables (low-level variables), resulting in a generic query. For example, the word “China” in a NLQ could be replaced by the generic variable “REGION”. The generic query may also be simplified by replacing certain natural language phrases (variables) with more generic expressions (low-level variables) using natural language processing (or just removing phrases that are extraneous to the intent of the query). For example…[FIG.3- part 72] shows visual flow of the step)						and based on a naming convention (Anderson [0006] That tool provides an application interface (API) capable of parsing sentences into subject, action and object form and then adding additional semantic information [0036] shows the system utilizing a method/convention for names, a naming convention in relation to the conversion process)											combining the identified intent and the low level variables to form a database expression; (Anderson [0007] translation of a natural language query to a structured data query by extracting one or more entities from a natural language query, correlating at least one of the entities with a generic variable, replacing the entity in the natural language query with the generic variable to generate a generic query, associating the generic query with a structured question type which includes a structured data variable corresponding to the generic variable, and inserting specific data in the structured question type in relation to the structured data variable based on the at least one entity to form the structured data query...[18-19] further elaborates on the database expression generation which is combining the intent and variables together)											querying, by the one or more processors, a database … using the database expression; (Anderson [FIG.2-part 56] shows the system querying a database (which is broadly defined, i.e. can include flight information) using the generated database expression [0042] further elaborates on performing the structured query process)			and creating, by the one or more processors, at least one graphical representation based on a result of the querying of the database. (Anderson [0041] This customization in turn can render results with higher confidence and accuracy. The present invention can also leverage NLC's ability around response formatting, allowing answers to be rendered through varied visualizations like a single number response. For instance, the phrase “Sales in 2015” could be presented in a purely text format but the phrase “Sales by month in 2015” can be tagged to a default graphical format making it feasible to showcase this depiction through a bar chart over 12 months.)				the combination lacks explicitly and orderly teaching a database storing flight information; a naming convention used in a database storing flight information; querying, by the one or more processors, a database storing flight information, using the database expression;											However Baker teaches querying, by the one or more processors, a database storing flight information (Baker [0029] queries Database Server 12 to identify relevant flight plans (step 210) having a similar aircraft type to that of the current flight. In the preferred form, the query for previously filed plans is further limited to recently filed plans [0036] queries Database Server 12 to identify the aircraft performance information associated with the aircraft type indicated by the remote user )		naming convention used in a database storing flight information (Baker [FIG.2] shows a naming convention used in a database storing flight information)			Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Anderson’s methods and make the addition of Baker in order to optimize the user experience and flight planning via optimized searching methods (Baker [AB.] A computer-implemented system and method for the processing and optimization of flight plans is disclosed. Information regarding a plurality of previous flight plans is received over a digital network and is stored in at least a database. The database preferably includes aviation fuel price information, aircraft performance information, and aviation weather information as well. Upon receiving a request, a server generates at least an optimized portion of a flight plan. In one form, historical flight plan data of others is automatically used to aid in the determination of the optimized route offered to the user for review, with the resulting final flight plan being electronically filed with the FAA upon approval. In a further form, the user may arrange fuel transactions at intermediate destinations with the service provider receiving a fee in exchange for facilitating the transaction.)					the combination lack explicitly teaching and updating, by the one or more processors, parameters of a vehicle based on the result of the querying of the database.		However Dudar teaches updating, by the one or more processors, parameters of a vehicle based on the result of the querying of the database. (Dudar [0110] Accordingly, returning to 850, upon querying the lookup table of FIG. 10, method 800 may proceed to 855. At 855, method 800 may include indicating whether GVV2 is functioning as desired or expected. If so, method 800 may proceed to 865. At 865, method 800 may include updating vehicle operating parameters to reflect the results of the diagnostic. [0125-128] further elaborates on the vehicles parameters being updated corresponding a query)										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Dudar's vehicle parameter adjustments in order to help create a more accurate system by finetuning the corresponding vehicle according to querying/diagnostic process (Dudar [AB.] In this way, issues related to fuel tank overpressurization and/or release of undesired evaporative emissions to atmosphere may be reduced or avoided [0111] Specifically, in response to an indication of a stuck closed GVV2, updating vehicle operating parameters may include setting a diagnostic trouble code (DTC) indicative of the stuck closed GVV2. A malfunction indicator light (MIL) may be illuminated at the vehicle dash, alerting a vehicle operator (or passenger in the case of an autonomous vehicle) of a request to service the vehicle. In some examples, the controller may set a threshold fuel level for future refueling events, such that issues related to the malfunctioning GVV2 may be avoided. [0127] Proceeding to 945, method 900 may include updating vehicle operating parameters. For example, the GVV1 diagnostic schedule may be updated to reflect the degraded state of the GVV1. In some examples, in response to GVV1 being stuck closed, mitigating action may be taken to avoid vehicle parking scenarios where GVV1 is the only path for fuel tank pressure relief)
Corresponding system claim 8 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Anderson [FIG.1] shows device with corresponding processor and memory)
Corresponding product claim 15 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Anderson [24-27] shows the system computer readable medium capable of reading and executing instructions abilities)
Regarding claim 5, the combination of Anderson, Dudar and Baker teach The method of claim 1, wherein the processing step further includes identifying a filter of the natural language query (Anderson [FIG.3] shows the flow of finding filters for the query [0039]FIG. 3, one the proper structured question type is found, specific data is substituted for the structured data variables in the question type based on the extracted entities to generate the structured data query (72). The structured data variables correspond to specific generic variables which in turn correspond to the extracted entities so it is easy for the intelligent agent running on computer system 10 to maintain a hook for each structured data variable back to its respective entity. For example…)
Corresponding system claim 12 is rejected similarly as claim 5 above
Corresponding product claim 19 is rejected similarly as claim 5 above.
Regarding claim 7, the combination of Anderson, Dudar and Baker teach The method of claim 1, wherein the natural language query pertains to fuel usage (Baker [0041] submits a query over network 22 to the respective FBO Server 40 associated with one or more of the FBOs in the list requesting the current price and availability of the specified fuel [0042] availability information for a requested amount of fuel at a variety of available FBOs is presented to the user)
Corresponding system claim 14 is rejected similarly as claim 7 above.
Claims 2,3,9,10,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180095962 A1; Anderson; Ryan R. et al. (hereinafter Anderson) in view of US 20100191458 A1; Baker; Daniel et al. (hereinafter Baker), US 20200198461 A1; Dudar; Aed (Dudar) and US 20110320498 A1; Flor; Michael (hereinafter Flor)
Regarding claim 2, the combination of Anderson and Baker teach The method of claim 1, 													The combination lack explicitly and orderly teaching wherein the converting step includes using a reverse dictionary									However Flor teach wherein the converting step includes using a reverse dictionary (Flor [0064] The query "a_g?*_*" starts with a literal component….Each candidate code word is converted into a word (via the reverse dictionary), and if the word matches the regular expression, it is a viable candidate…candidates are sought for the next component of the query. If a candidate byte-sequence is found there, and its corresponding word is matched by the regular expression…)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all and make the addition of Flor's methods in order to create more efficient system and a faster search analysis/execution (Flor [0008] The present inventor has recognized that for wider adoption and use of n-gram models, both for research and for practical purposes, there is a need for greater simplicity and greater efficiency for working with n-gram models containing very large collections of n-grams.[0022] In recognizing a need for greater simplicity and greater efficiency for working with very large collections of n-grams and n-gram models, the inventor has considered a number of factors)
Corresponding system claim 9 is rejected similarly as claim 2 above
Corresponding product claim 16 is rejected similarly as claim 2 above
Regarding claim 3, the combination of Anderson, Dudar, Flor and Baker teach The method of claim 2, wherein the reverse dictionary includes a unified pipeline (Flor [0064] describes the reverse dictionary in a form that can be interpreted as a unified process, unified pipeline is very broadly defined and does not carry much definition)
Corresponding system claim 10 is rejected similarly as claim 3 above
Corresponding product claim 17 is rejected similarly as claim 3 above
Claims 4,11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180095962 A1; Anderson; Ryan R. et al. (hereinafter Anderson) in view of US 20100191458 A1; Baker; Daniel et al. (hereinafter Baker), US 20200198461 A1; Dudar; Aed (hereinafter Dudar) and US 20190130213 A1; Shazeer; Noam M. et al. (hereinafter Shazeer)
Regarding claim 4, the combination of Anderson and Baker teach The method of claim 1, 													The combination lack explicitly teaching wherein the processing step includes using multi- head attention to identify the variable							However Shazeer helps teach wherein the processing step includes using multi- head attention to identify the variable (Shazeer[0068] When the encoder-decoder attention sub-layer implements multi-head attention, each attention layer is configured to, at each generation time step: apply a learned query linear transformation to the input at each generation order position preceding the corresponding generation order position to generate a respective query for each generation order position, apply a learned key linear transformation to each encoded representation at each input position to generate a respective key for each input position [61 & 66] further elaborate)			Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Shazeer in order to create more efficient system ( Shazeer [0007] The described techniques allow images to effectively be generated by an attention-based neural network by (i) effectively representing the images that are processed by the neural network and (ii) modifying the self-attention scheme applied the self-attention layers in the neural network. Because of this, the neural network used to generate the image generates high-quality images and is computationally efficient even when generating large images, i.e., does not consume an excessive amount of processing power or memory. Additionally, because the neural network is still attention-based, training of the neural network (and in some cases inference) can be effectively parallelized, reducing the amount of computational resource and time required to train the neural network.[0061] In some cases, the learned transformations applied by the attention sub-layer reduce the dimensionality of the original keys and values and, optionally, the queries. For example, when the dimensionality of the original keys, values, and queries is d and there are h attention layers in the sub-layer, the sub-layer may reduce the dimensionality of the original keys, values, and queries to d/h. This keeps the computation cost of the multi-head attention mechanism similar to what the cost would have been to perform the attention mechanism once with full dimensionality while at the same time increasing the representative capacity of the attention sub-layer)
Corresponding system claim 11 is rejected similarly as claim 4 above
Corresponding product claim 18 is rejected similarly as claim 4 above
Claims 6,13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180095962 A1; Anderson; Ryan R. et al. (hereinafter Anderson) in view of US 20100191458 A1; Baker; Daniel et al. (hereinafter Baker), US 20200198461 A1; Dudar; Aed (hereinafter Dudar) and US 20200104402 A1; Burnett; Rick Gene et al. (hereinafter Burnett)
Regarding claim 6, the combination of Anderson, Dudar and Baker teach The method of claim 1, 											the combination lack explicitly and orderly teaching wherein the processing step is performed by a module having a dependency graph architecture 	However Burnett teaches wherein the processing step is performed by a module having a dependency graph architecture (Burnett[0001] Embodiments of the disclosure relate to generating a dependency graph based on a plurality of monitored assets. More specifically, one embodiment of the disclosure relates to a computerized method for analyzing ingested data to generate a dependency graph based on the ingested data, establishing relationships between nodes of the dependency graph and utilizing machine learning techniques to predict future metrics for a measurement underlying one or more of the nodes. [443-445] further elaborate on the utilization of the dependency graph architecture)								Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Burnett in order to create a more computationally efficient system (Burnett [0442] The functionality of enabling a user to provide input and selection when to display results of the execution of a search query provides the benefit of increasing the efficiency of the PMA system 1802 and improves the processing of the electronic device on which the PMA system 1802 is operating. For example, automatically executing all query searches associated with a dependency graph may be computationally expensive, especially in the case where a dependency graph consists of hundreds or even thousands of nodes. Therefore, providing the functionality of enabling a user to select, via user input, a node associated with a metric and preview the execution of the corresponding search query provides a computationally efficient system and method for enabling the user to preview the execution of a search query via rendering of the second user interface display screen 2030.)
Corresponding system claim 13 is rejected similarly as claim 6 above
Corresponding product claim 20 is rejected similarly as claim 6 above

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered
35 USC § 112: These issues have been resolved and the rejection has been withdrawn in light of the amendments and arguments.
35 USC § 102 & 35 USC § 103: 
Regarding Applicant’s Argument (page(s): 8-10): Examiner’s response:- Applicant’s arguments, filed 9/23/2022, with respect to the rejection(s) of under 35 USC § 102/103  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20200198461 A1; Dudar; Aed  (Dudar). The examiner recommends further elaborate on the low-level variables in the independent claims. Further details in relation to what parameters/factors are taken into consideration when converting data into low-level variables and the properties of the said low-level variables can help overcome the current prior art and push the application towards allowability. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165